Judgment, Supreme Court, New York County (Ira Beal, J., at suppression hearing; William Wetzel, J., at jury trial and sentence), rendered March 2, 1999, convicting defendant of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of SVs to 7 years and 1 to 3 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the second-degree weapon possession conviction to a term of 21/4 to 4V2 years, and otherwise affirmed.
*151Defendant’s suppression motion was properly denied in all respects. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. The record establishes that no fraud or deception was employed when the officer asked defendant’s mother if she would consent to a search. Moreover, the consent form she signed after the search was concluded confirmed the voluntariness of her consent. Defendant’s mother reasonably appeared to have authority to consent to the search of defendant’s room in the family’s apartment, and there was no indication that defendant had exclusive access to the drawer from which the gun was recovered (see, People v Gonzalez, 88 NY2d 289; People v Fayton, 276 AD2d 339).
We find the sentence excessive to the extent indicated. Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Rubin, JJ.